Citation Nr: 0716838	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  01-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling with an 
additional 10 percent for arthritis.  



ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1989 until 
October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated September 2000, 
rendered by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has more than 
moderate  subluxation or lateral instability in her right 
knee.  

2.  Arthritis of the right knee is manifested by complaints 
of pain; she has full extension of the knee to 0 degrees and 
flexion has been shown to be in the range of 120-125 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West  2002 & Supp. 2005); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.
 
The veteran asserts that she is entitled to a higher rating 
for her service-connected right knee disability, currently 
evaluated as 20 percent disabling under DC 5257 and 10 
percent disabling under DC 5010.  38 C.F.R. § 4.71a.  

Under DC 5257, a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others,  
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

During the April 2000 VA examination, the veteran complained 
of pain, stiffness, and frequent dislocations.  Range of 
motion was zero to 120 degrees, with pain noted at 90 
degrees.  There was no edema or tenderness.  Ligaments were 
stable.  The diagnosis was status post recurrent subluxation, 
patella chondromalacia, and osteoarthritis of the right knee.   

During the April 2003 VA examination, the veteran complained 
of recurrent patellar dislocations, one to two per year.  She 
complained of locking, catching, and swelling and noted 
flare-ups at least once per week.  The examiner noted that 
the veteran wears a knee brace.  Range of motion was zero to 
125 degrees.  The ligamentous exam was stable.  She had mild 
tenderness to palpation along the medial and lateral joint 
lines.  The examiner could not physically dislocate the 
patella.  The diagnosis was recurrent subluxation of the 
patella and early post-traumatic arthritis.  

During the September 2004 VA examination, the veteran 
complained of flare-ups of pain, occurring once every couple 
of weeks.  She noted that she does not miss work or school 
due to the flare-ups.  She was noted as using a patella cut-
out knee sleeve.  She did have a valgus attitude about both 
lower extremities and an increased Q angle bilaterally.  Her 
Q angle was 15 degrees on the right.  Range of motion was 
noted as zero to 120 degrees.  There was no mediolateral or 
anteroposterior instability.  Repetitive motion did not 
increase pain, and there was no evidence of incoordination of 
movement.  The examiner noted significant tenderness to 
palpation on the medial aspect of the joint line.  He stated 
that although he could not elicit a McMurray sign, the 
veteran did complain of occasional locking and popping.  The 
examiner's impression was right medial knee pain with 
recurrent patellar subluxation.  The veteran did not exhibit 
a significant amount of anterior knee pain, but the examiner 
noted that her patellar dislocations have caused her 
considerable morbidity over the years.  However, the examiner 
noted that her main source of pain and functional limitation 
is due to a meniscal tear and arthritis.  X-rays showed mild 
degenerative changes of the right knee but no joint effusion, 
fracture, or dislocation.

The Board finds a rating in excess of 20 percent under DC 
5257 is not warranted because the VA examinations do not 
reveal findings of subluxation or instability rising to the 
level of severity warranting a 30 percent rating.  There was 
no ligamentous instability demonstrated on examination, nor 
were there any other findings objectively demonstrated which 
would suggest more than moderate disability of the knee.  .

The veteran has also been assigned a separate 10 percent 
rating under DC 5010.  DC 5010 directs that arthritis due to 
trauma be rated as degenerative arthritis under 38 C.F.R. § 
4.71a, DC 5003.  Under that code, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

DC 5260 provides a noncompensable rating when flexion of the 
knee is limited to 60 degrees, a 10 percent rating when 
flexion of the knee is limited to 45 degrees and a 20 percent 
rating when flexion is limited to 30 degrees.  DC 5261 
provides a noncompensable rating when extension is limited to 
5 degrees, a 10 percent rating when extension is limited to 
10 degrees and a 20 percent rating when extension is limited 
to 15 degrees.  Normal motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 
Plate II.

As can be seen from the above criteria, the veteran's 
limitation of motion in her right knee is not sufficient to 
warrant a compensable evaluation under DC 5260 or 5261.  
Extension is full to 0 degrees and while flexion is mildly 
limited to at most 120 degrees, this does not even come close 
to approaching what would ordinarily be required for a ten 
pendent rating under DC 5260, let alone a higher rating.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning 
functional impairment as well as the veteran's reports of 
knee symptoms have been considered, as is required by DeLuca.  
However, there is no competent medical evidence to support a 
higher rating in this case.  Functional impairment has 
obviously been considered in assigning the 10 percent rating 
now in effect for the arthritis and there is nothing in the 
record to show that the functional impairment caused by pain 
is in excess of that contemplated by the current rating.  The 
preponderance of the evidence is against the claim.  There is 
no doubt to be resolved in the veteran's favor, and a higher 
rating under the applicable schedular criteria is not 
warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the 
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Mar. 2003, June 2004).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling with an 
additional 10 percent for arthritis, is denied.  


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


